DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.
 
Response to Amendment
The amendment filed 13 May 2021 has been entered.
Claims 1-10, 12-16, and 18-26 remain pending in the application, wherein claims 1, 12, and 14 have been amended, claims 24-26 are new, and claims 18-23 have been withdrawn previously due to restriction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-10, 12-13, 15-16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited).
Claim 1: Erlenkeuser teaches an anti-slip coating on tools, in particular screwdrivers or screwdriver bits (description, lines 10-12).  Fig. 1 (copied below) shows that the screwdriver has a tip portion and a shank portion. Friction material particles are applied to the work surface (i.e. a surface layer is applied to a substrate layer) by an electrode using an arc process (i.e. using electrospark deposition) (description, lines 40-51).  The friction particles grip the surface of the tool without undue wear such that the tool tip no longer slips out of the screw slot (i.e. the tip portion is adapted to engage a fastener) (description, lines 40-51).  The coating of friction material particles are 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the screwdriver or screwdriver bit taught by Erlenkeuser to include a substrate made of an alloyed tool steel with a hardness of about 60-64 HRC as an alloyed tool steel is conventionally known in the art to be a common material for making screwdriver bits as evidenced by Holland-Letz, and one would have had a reasonable expectation of success.


    PNG
    media_image1.png
    848
    209
    media_image1.png
    Greyscale

Claims 2-5: Erlenkeuser teaches where the friction material particles are applied to screwdrivers or screwdriver bits (description, lines 40-51), and Fig. 1 above shows a screwdriver wherein the shank portion is engaged with a handle (i.e. a manual bit driver) as an integrated part of a screwdriver hand tool.
Claims 6-8 and 24: Figs. 5-6, copied below, show the tip portion of a Phillips screwdriver blade (i.e. is adapted to engage a cross-cut mating recess of a fastener), and the tip portion includes flutes, engagement surfaces, lands between the flutes, and an end (Figs. 5-6 below has been modified to label these parts).  The Phillips screwdriver blade has an anti-slip coating in the area of its work surfaces (description, lines 81-87) (shown in the Figs. 5-6 as being on the lands and engagement surfaces).

    PNG
    media_image2.png
    447
    373
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    353
    370
    media_image3.png
    Greyscale

Claims 9-10: Modified Figs. 5-6 above shows that the flutes taper towards the end and the engagement surfaces slant at an angle towards the end.
Claims 12 and 16: Erlenkeuser teaches that the friction material particles are applied by an electrode that is preferably a tungsten carbide electrode (description, lines 40-51 and 84-87) (i.e. the surface layer is tungsten carbide).  As evidenced by MatWeb, tungsten carbide has a hardness of about 90 HRA (i.e. about 75 HRC), which lies within the claimed range, and a material and its properties are inseparable.   See MPEP §§ 2112.01 and 2131.03.  
Claim 13: Erlenkeuser teaches that the layer is 5-25 µ (description, lines 28-39), which lies within the claimed range for thickness (0.0001-0.002 inches is about 2.5-51 µ as described in the instant specification, p. 6, lines 10-15).  See MPEP § 2131.03.
Claim 15: A substrate of an alloyed tool steel would have been obvious to one of ordinary skill in the art (as evidenced by Holland-Letz, paragraph 0002).  Steel is considered to be a composite metal as described in the instant specification, p. 5, lines 12-19.  Erlenkeuser teaches an anti-slip coating applied to a hardened working surface by a tungsten carbide electrode (i.e. the surface layer is tungsten carbide, which is a carbide based metal) (description, lines 28-51).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited) as applied to claim 1 above, and further in view of Penyashki et al. (J. Balkan Tribol. Assoc. 2017, NPL previously cited) as evidenced by Cab Incorporated (Surface Roughness Conversion, NPL previously cited).
Claim 14: The teachings of Erlenkeuser regarding claim 1 are outlined above.  Erlenkeuser teaches an anti-slip coating on tools, in particular screwdrivers or screwdriver bits (description, lines 10-12).  The coating is preferably tungsten carbide (description, lines 40-51), but other hard refractory alloys are known to have been used for such coatings (description, lines 13-22).  Erlenkeuser refers to the substrate as being a hardened working surface and wherein hand tools that have already been completed subsequently can be coated.  The substrate material is not explicitly stated by Erlenkeuser, but screwdriver bits being typically made from alloyed tool steels with a hardness of about 60-64 HRC would have been obvious to one of ordinary skill in the art as evidenced by Holland-Letz (paragraph 0002).  However, none of these references specify the surface roughness of the coated tool.
In a related field of endeavor, Penyashki teaches wear resistant coatings from hard alloys of WC, TiN, and TiC applied to steel such as tool steel 210Cr12 by contactless local electro-spark deposition (“LESD”) (Abstract).  The coatings on tool steel varied in thickness from as low as 3.5 µm to as much as 7.5 µm (i.e. about 137.8-295.3 µinches) and had a surface roughness Ra that varied from as low as 0.65 µm to as high as 1.63 µm (i.e. about 25.6-64.2 µinches) (Table 1 on p. 330).  Using linear interpolation of the Ra and RMS values in the Surface Roughness Conversion Chart by Cab Incorporated as an estimation for RMS, Ra of 0.65 µm corresponds to an RMS of about 26.9 µinches and an Ra of 1.63 corresponds to an RMS of about 65.7 µinches (i.e. Ra of about 0.65-1.63 prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
As Erlenkeuser and Penyashki both teach a coating that may be made of tungsten carbide or other hard materials and that is deposited by an electrospark deposition process, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Erlenkeuser to include the coating of WC, TiC, etc. with the surface roughness known for such coatings deposited by electrospark deposition as taught by Penyashki because such coatings are known to provide wear resistance when applied to tool steels, and one would have had a reasonable expectation of success.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Erlenkeuser (DE 4029734, previously cited) as evidenced by Holland-Letz (US PGPub. No. 2002/0129680, previously cited) and MatWeb (Material Property Data Sheet for Tungsten Carbide, NPL previously cited), as applied to claim 7 above, and further in view of Wang (WO 2018/098700, using US PGPub. No. 2019/0291246 as an equivalent English translation).
Claims 25-26: The teachings of Erlenkeuser regarding claim 7 are outlined above.  Erlenkeuser teaches the coating as being applied to the work surface of the tool (description, lines 40-51) and depicts the coating as being applied to the lands and engagements surfaces specifically (modified Figs. 5-6 above).  However, Erlenkeuser does not explicitly disclose the coating to be on the flutes and end.

As Erlenkeuser and Wang both teach a coating on a screwdriver head that may be a tungsten carbide material, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Erlenkeuser to include where the coating is also applied to the flutes and end of the screwdriver head (i.e. the coating of Erlenkeuser is applied to the lands and engagements surfaces as taught by Erlenkeuser and also applied to the flutes and end of the screwdriver head as taught by Wang) as these locations on a screwdriver head are  considered to be a conventional locations for applying a tungsten carbide coating, and one would have had a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 13 May 2021 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues, see p. 6-7, that the amendment to instant claim 1 (i.e. specifically wherein the substrate layer has not been heat treated as discussed during the interview on 29 April 2021) overcomes the prior art of record because the cited references do not disclose this feature.  However, upon further consideration, the claimed limitation, as amended, is considered to be a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed tool.  
Applicant argues that new dependent claims 24-26 are not disclosed in the prior art of record; however, upon further search and consideration, the claimed coverage is taught in the prior art as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784